In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-388 CR

____________________


TOBIAS JARVIS WINN, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 07-00724




MEMORANDUM OPINION
 On July 16, 2007, Tobias Jarvis Winn was sentenced on a conviction for robbery. 
Winn filed a notice of appeal on July 27, 2007.  The trial court entered a certification of the
defendant's right to appeal in which the court certified that this is a plea-bargain case and the
defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court's
certification has been provided to the Court of Appeals by the district clerk.

	On August 2, 2007, we notified the parties that the appeal would be dismissed unless
an amended certification was filed within thirty days of the date of the notice and made a part
of the appellate record.  See Tex. R. App. P. 37.1.  The record has not been supplemented
with an amended certification.
	Because a certification that shows the defendant has the right of appeal has not been
made part of the record, the appeal must be dismissed.  See Tex. R. App. P. 25.2(d). 
Accordingly, we dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.	
  
 HOLLIS HORTON
										Justice
 
Opinion Delivered September 26, 2007 
Do Not Publish
Before Gaultney, Kreger, and Horton, JJ.